

115 HR 7105 IH: Brian Tally VA Medical Care and Liability Improvement Act
U.S. House of Representatives
2018-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7105IN THE HOUSE OF REPRESENTATIVESOctober 30, 2018Mr. Brat (for himself, Mrs. Comstock, Mrs. Radewagen, and Miss González-Colón of Puerto Rico) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to ensure that certain health care contractors of the
			 Department of Veterans Affairs are subject to Federal tort claims laws, to
			 improve the accountability of physicians of the Department, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Brian Tally VA Medical Care and Liability Improvement Act. 2.Accountability of health care providers at facilities of the Department of Veterans Affairs (a)Treatment of contractors under Federal tort claims lawsSection 7316 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
					(g)
 (1)For purposes of this section, an individual who is not an employee of the Federal Government but who is authorized by the Secretary to provide health care or treatment at a facility of the Department pursuant to a contract or other agreement shall be treated as if the individual were a health care employee of the Administration with respect to the health care or treatment furnished by that individual in such a facility of the Department.
 (2)If an individual described in paragraph (1) is the defendant employee of a civil action or proceeding pursuant to this section, any claim of that individual for benefits under an insurance policy with respect to medical malpractice relating to such civil action or proceeding shall be subrogated to the United States.
						(3)
 (A)If an individual described in paragraph (1) is the defendant employee of at least three separate covered cases during a five-year period, the Secretary—
 (i)shall revoke the individual’s authorization to provide health care or treatment at a facility of the Department; and
 (ii)may not enter into any contract or agreement that authorizes the individual to provide health care or treatment at a facility of the Department.
 (B)In this paragraph, the term covered case means— (i)a civil action or proceeding pursuant to this section that resulted in a judgment against the United States; or
 (ii)such an action or proceeding that the United States compromises or settles and the Secretary determines should be treated as a covered case for purposes of this paragraph.
								.
 (b)Notifications and outreach regarding Federal tort claimsSuch section, as amended by subsection (a), is further amended by adding at the end the following new subsections:
				
 (h)Not later than 30 days following the date on which a judgment is entered against the United States in a civil action or proceeding pursuant to this section, the Secretary shall notify the following entities with respect to such judgment:
 (1)The appropriate licensing entity of each State in which a defendant employee is licensed as a health care professional.
 (2)The National Practitioner Data Bank established pursuant to the Health Care Quality Improvement Act of 1986 (42 U.S.C. 11101 et seq.).
 (i)The Secretary shall publish in a clear and conspicuous manner on the internet website of the Department an explanation of the rights of an individual under this section, including—
 (1)an explanation of the procedure to file an administrative claim pursuant to section 515 of this title or section 2675 of title 28;
 (2)the circumstances under which an individual may file a civil action or proceeding pursuant to this section; and
 (3)time limits that can bar recovery under this section.. (c)Accountability of physicians of the DepartmentSection 7461 of such title is amended—
 (1)in subsection (a), by adding at the end the following new sentence: “The Under Secretary shall bring such charges based on professional conduct or competence against a section 7401(1) employee who is the defendant employee of at least three separate civil actions or proceedings pursuant to section 7316 of this title that, within a five-year period—
					
 (1)resulted in a judgment against the United States; or (2) (A)were compromised or settled by the United States; and
 (B)the Secretary determines should be counted under this sentence for purposes of bringing such charges.; and
 (2)in subsection (c)(3), by adding at the end the following new subparagraph:  (C)The provision of care subject to a civil action or proceeding pursuant to section 7316 of this title that—
 (i)resulted in a judgment against the United States; or (ii)is compromised or settled by the United States and the Secretary determines such care should be covered by this paragraph..
 (d)ApplicabilityThe amendments made by this section shall take effect with respect to actions or omissions covered under section 7316 of title 38, United States Code, occurring on or after the date of the enactment of this Act.
			